Citation Nr: 0216698	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $281.13.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 
1946 and from October 1950 to January 1952.  This appeal 
arises from an August 2000 decision of the Roanoke, Virginia 
RO's Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for waiver of recovery of 
pension benefits in the total amount of $281.13, on the basis 
that recovery would not be against equity and good 
conscience.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  By rating decision dated in February 1982, the veteran 
was awarded nonservice-connected pension benefits, effective 
June 1981.

3.  The veteran failed to accurately report his unearned 
income in 1997. 

4.  In 2000, the RO received information from an income 
verification match (IVM) indicating that the veteran had 
received unearned income in 1997, which raised his countable 
income for 1997 above the maximum annual rate.

5.  The veteran was notified in April 2000 that the RO 
proposed to reduce his improved pension benefits  based upon 
previously unreported income, which raised his countable 
income for 1997 above the maximum annual rate.

6.  The veteran was notified in June 2000 that his improved 
pension benefits were retroactively reduced.

7.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the veteran.

8.  The veteran was at fault in the creation of the 
overpayment by virtue of his failure to accurately report his 
total income for 1997, but this fault is mitigated to a great 
extent by the veteran's limited education.

9.  Recovery of the overpayment of pension benefits would 
create an undue financial hardship.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $281.13 would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, during 
the pendency of this appeal, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
laws governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  These changes 
have been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information and 
evidence in support of the claim.  Significantly, there no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  

On those facts, and in view of the Board's favorable 
disposition of the claim, as explained in more detail below, 
the Board finds that the claim is ready to be considered on 
the merits. 

Factual Background

The record reflects that the veteran was awarded nonservice-
connected pension benefits, effective in June 1981, on the 
basis that his countable annual income did not exceed the 
maximum annual limit.  He was informed that the rate of 
pension depended on countable annual income.  Enclosed with 
the February 1982 award letter was VA Form 21-8768, which 
essentially informed him that pension is an income-based 
program, and that he was obligated to report changes in 
income immediately to VA.

In a January 1996 award letter, the RO reduced the veteran's 
nonservice-connected pension benefits based on a change in 
his countable annual income.  The RO noted that the veteran's 
annual income consisted of Social Security benefits, but no 
earned income, retirement income, interest income, insurance 
income, or other income.  The veteran was again informed that 
the rate of pension depended on annual income.  He was told 
to notify the RO "immediately if income [was] received from 
any source" [other than Social Security].  Enclosed with the 
January 1996 award letter was VA Form 21-8768, which again 
informed the veteran that pension is an income-based program, 
and that he was obligated to report changes in income 
immediately to VA.

In a February 1999 letter, the RO the RO reduced the 
veteran's nonservice-connected pension benefits based on a 
change in his countable annual income.  The RO noted that the 
veteran's annual income consisted of Social Security 
benefits, but no earning, retirement, or other income.  The 
veteran was again informed that the rate of pension depended 
on annual income.  Enclosed with the February 1999 award 
letter was VA Form 21-8768, which again informed the veteran 
that pension is an income-based program, and that he was 
obligated to report changes in income immediately to VA.

In an April 2000 letter, the veteran was advised that the RO 
had received information from an IVM study.  IVM for 1997 
revealed previously unreported unearned income for the 
veteran, which raised his countable family income for 1997 
above the maximum annual rate.  Based on this information. 
the RO proposed to reduced the veteran's pension benefits.  

In April 2000, the veteran confirmed his receipt of the 
previously unreported unearned income in 1997.

By letter dated in June 2000, the veteran's pension benefits 
were retroactively reduced, which created an overpayment in 
the amount of $281.13.

In July 2000, the veteran requested waiver of recovery of an 
overpayment of $281.13.  The veteran stated that he was not 
at fault.  In addition, the veteran maintained that recovery 
of the overpayment of pension benefits would create financial 
hardship.

A July 2000 Financial Status Report (FSR) completed by the 
veteran indicates monthly income of $747, including $730 from 
Social Security and $17 in VA pension.  The FSR also 
indicates monthly expenses of $758, including $209 for rent 
or mortgage, $350 for food, $35 for telephone, $80 for 
transportation, $54 for car insurance and tax and $30 for 
clothing.  He reported assets of $15 in cash and a 1984 
Mercury Country Squire worth $700.  He reported no debts.

In a VA Form 9 received by the RO in November 2000, the 
veteran stated that he had a seventh grade education and was 
"not capable of understanding pension requirements . . . ."

A January 2001 Section 306 Eligibility Verification Report 
(EVR) completed by the veteran indicates monthly income from 
Social Security of $756-and no other income-for the year 
2000. 

Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
improved pension benefits is warranted on the basis of equity 
and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because he 
failed to report the total unearned income received by him in 
1997.  However, it is also noteworthy that the veteran has 
only a seventh grade education; he maintains that he did not 
fully understand the reporting requirements.  This fact might 
help to explain why the veteran did not report all of his 
unearned income for 1997.  As a consequence, the Board notes 
that the fault of the veteran is mitigated to a large extent.  
Therefore, the impact of fault as a factor in the equity and 
good conscience standard is minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in 2000.  The FSR shows 
that the veteran's monthly net income was $747.  The total 
monthly expenses were $758.  The net monthly expenses 
exceeded the net monthly income by $11. 

Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the veteran unable to provide for life's 
basic necessities.  The financial status report shows a 
monthly deficit of $11.  The Board also notes that the 
veteran's report of modest expenses did not include medical 
or incidental expenses.  Recognizing that the veteran is on a 
fixed income (SSA benefits), the Board is of the opinion that 
collection of the debt would have an adverse impact on the 
veteran's ability to provide for life's basic necessities.  
In view of these facts, financial hardship would result upon 
recovery of the overpayment.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  The VA made erroneous 
payments of benefits based on incorrect information provided 
by the veteran, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault under these circumstances would clearly constitute 
unjust enrichment.  However, as noted above, any fault on the 
part of the veteran is excusable to a large extent.

The evidence does not demonstrate that the veteran changed 
positions to his detriment in reliance upon the VA improved 
pension benefits, or that the recovery of the overpayment 
would defeat the purpose for which the benefits are intended.  
In sum, it appears that the evidence in support of the 
veteran's claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $281.13 is in at 
least equipoise with that evidence favoring a denial.  The 
Board concludes that the veteran was at fault in the creation 
of the debt but that his fault is mitigated to a large extent 
by his limited education.  Moreover, the recovery of the debt 
would result in financial hardship to the veteran.  Although 
the other elements to be considered in determining whether 
recovery of the overpayment would be against equity and good 
conscience do not support the veteran's claim for waiver, the 
veteran must be given the benefit of the doubt in this case.  
38 U.S.C.A. § 5107. 



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $281.13 is granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

